Case 1:20-cv-07293-GHW Document 75-1 Filed 03/22/21 Page 1 of 12




               EXHIBIT A
        Case 1:20-cv-07293-GHW Document 75-1 Filed 03/22/21 Page 2 of 12




LEVIN-EPSTEIN & ASSOCIATES, P.C.
Joshua Levin-Epstein
420 Lexington Avenue, Suite 2525
New York, New York 10170
Tel.: (212) 792-0046
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
The Pullman Group, LLC,

                                    Plaintiff,                     Case No.: 1:20-cv-07293

                  -against-
                                                                   First Request for Document
Ronald Isley, Rudolph Isley, Reservoir Media                       Production
Management, Inc., The Estate of O’Kelly Isley,
J.R., Isley Brothers, L.L.C., Isley Brothers Royalty
Venture I SPC, Inc., Three Boys Music
Corporation, Bovina Music Inc., T-Neck Records,
Inc., Triple Three Music, Inc. and John Doe
Corporations 1-5,

                                    Defendants.
 --------------------------------------------------------------X

                     PLAINTIFF’S FIRST REQUEST FOR THE
             PRODUCTION OF DOCUMENTS TO THE ISLEY DEFENDANTS


        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and applicable local

rules, Plaintiff The Pullman Group, LLC (the “Plaintiff”), by their undersigned counsel, Levin-

Epstein & Associates, P.C., hereby requests that Defendants Ronald Isley (“Ronald”), Rudolph

Isley (“Rudolph”), The Estate of O’Kelly Isley, J.R. (the “O’Kelly Estate”), Isley Brothers, L.L.C.

(“Isley Brothers LLC”), Isley Brothers Royalty Venture I SPC, Inc. (“Royalty Venture”), Three

Boys Music Corporation (“Three Boys”), Bovina Music Inc. (“Bovina”), T-Neck Records, Inc.

(“T-Neck”), Triple Three Music, Inc. (“Triple Three”) (collectively referred to herein as the “Isley

Defendants”) produce for inspection and copying the documents and things requested herein in

                                                        1
       Case 1:20-cv-07293-GHW Document 75-1 Filed 03/22/21 Page 3 of 12




accordance with all applicable rules and the Definitions and Instructions set forth below within

thirty (30) days of service of these Document Requests.

                                              DEFINITIONS

      1.        "Action" means the above-captioned action, filed in the United States District Court

of the Southern District of New York and entitled The Pullman Group, LLC v. Ronald Isley, et al.

(Case No.: 1:20-cv-07293).

      2.        "Complaint" or the “Amended Complaint” means the First Amended Complaint in

the above-captioned action filed in the United States District Court of the Southern District of New

York on November 17, 2020, entitled The Pullman Group, LLC v. Ronald Isley, et al. (Case No.:

1:20-cv-07293).

      3.        "Communication" means the transmission of information or data in any form

including but not limited to written, oral, or electronic transmissions.

      4.        “Concerning” means relating to, referring to, describing, evidencing or

constituting.

      5.        "Document" is synonymous in meaning and equal in scope to its usage in FRCP

34(a)(1)(A), which states "any designated documents or electronically stored information—

including writings, emails, electronic mail, drawings, graphs, charts, photographs, sound

recordings, images, and other data or data compilations—stored in any medium from which

information can be obtained either directly or, if necessary, after translation by the responding

party into a reasonably usable form," or any designated tangible things, or entry onto land or other

property. "Document" or "documents" further means every original (and every copy of any original

or copy which differs in any way from any original) of every writing, or recording of every kind

or description, whether handwritten, typed, drawn, printed, or recorded by any physical,



                                                  2
       Case 1:20-cv-07293-GHW Document 75-1 Filed 03/22/21 Page 4 of 12




mechanical, electronic or electrical means whatsoever, including without limitation to statements

prepared by investigators, statements of employees, books, electronic mail, social media

communications and postings including but not limited to blogs, web pages, Facebook, Linkedln,

Twitter, and other social media formats, text messages, instant messages, records, papers,

pamphlets, brochures, circulars, advertisements, specifications, graphs, charts, plans, models,

correspondence, communications, telegrams, memoranda, notes, notebooks, worksheets, reports,

lists, analyses, summaries, ledgers, books of original entry, journals, accounts, invoices,

engagement agreements, retention agreements, bills, audits, inventories, tax returns, financial

statements, profit and loss statements, cash flow statements, balance sheets, annual or other

periodic reports, budgets, prospectuses, registrations, solicitations, minutes, stock ledgers, stock

certificates, certificates of deposit, time accounts, passbooks, securities, licenses, permits,

calendars, appointment books, diaries, telephone bills and records, expense reports, commission

statements, itineraries, agendas, customer lists, prospect lists, prospectus(es), sales plans, pipeline

reports, wage and payroll records, employment and personnel records, checkbooks, check stubs,

bank statements, canceled checks, receipts, cash disbursements, ledgers, contracts, agreements,

instruments, closing statements, assignments, applications, authorizations, offers, acceptances,

bids, proposals, financing statements, documents of title, appraisals, purchase orders, invoices,

bills or statements of account, liens, written memorials of oral communications, forecasts,

photographs, photographic slides or negatives, films, filmstrips, tapes (including but not limited to

audiotapes and videotapes), DVDs and recordings (including but not limited to audio and video

recordings). The term “Document” or "document" refers to any document now or at any time in

the Isley Defendants’ possession, custody, or control. A person is deemed in control of a document

if the person has any ownership, possession, or custody of the document, or the right to secure the



                                                  3
          Case 1:20-cv-07293-GHW Document 75-1 Filed 03/22/21 Page 5 of 12




document or a copy thereof from any person or public or private entity having physical possession

thereof.

      6.       (a) The term "identify" when used with reference to an individual person or entity

means to state his/her or its full name and present address, present or last known position and

business affiliation, position and business affiliation at the time in question, and telephone number.

Once a person has been identified in accordance with this subparagraph, only the name of that

person need be listed in response to subsequent discovery requesting the identification of that

person.

               (b)     The term "identify," when used with respect to documents, means to give,

to the extent known, the (i) type of document; (ii) general subject matter; (iii) date of the document;

(iv) location of the document; and (v) author(s), addressee(s) and recipient(s).

               (c)     The term "identify" when used with reference to a communication, means

to state the substance of the communication, the medium of communication, the date the statement

was made, the speaker(s), the individual(s) to whom the statement was made, and all witnesses to

the communication.

      7.       "Isley Defendants," "you," or "your" means each of the Isley Defendants, the

defendants in the above-captioned action and any business, partnership, limited liability company,

corporation, sole proprietorship, joint venture, and other entity that they been affiliated with at any

time during the relevant time period specified herein, and each of their employees, agents, officers,

directors, representatives, consultants, accountants, agents, and attorneys, including any person

who served in any such capacity at any time during the relevant time period specified herein.

      8.       "Person" means any natural person or any legal entity, including but not limited to

any business or governmental entity, organization, or association.



                                                  4
       Case 1:20-cv-07293-GHW Document 75-1 Filed 03/22/21 Page 6 of 12




       9.       "Relate" or "relating" means consisting of, referring to, reflecting, relating to, or

being in any way logically or factually connected with the matter discussed.

       10.      The words "and" and "or" shall be construed either conjunctively or disjunctively

as necessary to bring within the scope of the request all responses that otherwise might be

construed as outside the scope of this request.

       11.      The words "all," "any," "every," or "each" encompass any and all of the matter

discussed.

       (d)      The use of the singular form includes the plural, and vice versa.

       (e)      The use of the present tense includes the past tense, and vice versa.

       (f)      The use of the masculine form includes the feminine, and vice versa.


                                          INSTRUCTIONS

        1.      As used herein, the terms "and" and "or" shall be construed conjunctively and

disjunctively as necessary to make the request inclusive rather than exclusive. For the same reason,

the use of the singular includes the plural and vice versa and "all" and "each" shall be construed as

both all and each.

        2.      All documents are to be produced as they are kept in the usual course of business

with any identifying labels, file markings, or similar identifying features, and shall be organized

and labeled to correspond to the categories requested herein. If there are no documents in response

to a particular request, Plaintiff shall state so in writing in response to that specific request.

        3.      Electronically stored information (ESI) must be produced as PDF files with

corresponding load files containing the document's text and all available metadata.

        4.      Files may be produced via email to Joshua@levinepstein.com, or by delivering a

disk to the undersigned address.


                                                   5
        Case 1:20-cv-07293-GHW Document 75-1 Filed 03/22/21 Page 7 of 12




        5.       Unless otherwise indicated all requests pertain to the period set forth in the

Complaint, July 20, 1999, through and including the date of the Complaint.

        6.       These requests call for the production of all responsive documents in your

possession, custody, or control, or in the possession, custody, or control of your employees,

affiliates, partners, joint venturers, brokers, accountants, financial advisors, representatives and

agents, or other persons acting on your behalf, without regard to the physical location of such

documents.

        7.       In responding to these requests, include documents obtained on your behalf by your

counsel, agents, or any other persons acting on your behalf. If your response is that the documents

are not within your possession or custody, describe in detail the unsuccessful efforts you made to

locate each such document. If your response is that documents are not under your control, identify

who has control and the location of the documents.

        8.       If any document was, but no longer is, in your possession, subject to your control,

or in existence, include a statement:

       a) identifying the document;

       b) describing where the document is now;

       c) identifying who has control of the document;

       d) describing how the document became lost or destroyed or was transferred; and

       e) identifying each of those persons responsible for or having knowledge of the loss,

             destruction, or transfer of the document from your possession, custody, or control.

        9.       Each request contemplates production of all documents in their entirety. If only a

portion of a document is responsive to one or more requests, the document shall be produced in its

entirety.



                                                   6
       Case 1:20-cv-07293-GHW Document 75-1 Filed 03/22/21 Page 8 of 12




       10.      If any document is withheld in whole or in part for any reason including, without

limitation, a claim of privilege or other protection from disclosure such as the work product

doctrine or other business confidentiality or trade secret protection, set forth separately with

respect to each withheld document:

       a) the ground of privilege or protection claimed;

       b) each basis under which the document is withheld;

       c) the type of document

       d) its general subject matter;

       e) the document's date; and

       f) other information sufficient to enable a full assessment of the applicability of the

             privilege or protection claims, as required by FRCP 26(b)(5), the court's local rules,

             and the judge's individual practice rules.

       11.      If the Isley Defendants object to any document request on any ground other than

privilege, the Isley Defendants must specify:

       a) the part of the request that is objectionable and respond and allow inspection of

             materials responsive to the remainder of the request; and

       b) whether any responsive materials are being withheld on the basis of an objection.

       12.      To the extent the Isley Defendants assert that a document contains information that

should be protected from disclosure (based on the attorney-client privilege, work product doctrine,

or another protection) and non-privileged information, the non-privileged portions of the document

must be produced. For each such document, indicate the portion of the document withheld by

stamping the words "MATERIAL REDACTED AS [BASIS FOR PROTECTION]" on the

document in an appropriate location that does not obscure the remaining text.



                                                   7
        Case 1:20-cv-07293-GHW Document 75-1 Filed 03/22/21 Page 9 of 12




          13.    If there are no documents in response to any particular request, the Isley Defendants

shall state so in writing.

          14.    Examples of responsive items set out in any request should not be construed to limit

the scope of the request.

          15.    These requests are continuing and the Isley Defendants’ response to these requests

must be promptly supplemented when appropriate or necessary in accordance with FRCP 26(e).

          16.    Whether or not specifically requested herein, when producing documents, Plaintiff

is required by FRCP 34 to label them to correspond to the categories in each request.

          17.    This request for production of documents constitutes a continuing demand for the

production of documents described herein. If at some point after the service of this request for

production of documents upon you, a document is located or is created which is responsive to one

of the requests herein, this request for production of documents is to be interpreted as demanding

production of that document.

                                   DOCUMENTS REQUESTED

DOCUMENT REQUEST NO. 1:

          All documents and communications concerning in any way to Plaintiff’s above-captioned

Action.

DOCUMENT REQUEST NO. 2:

          All documents and communications concerning in any way to the Isley Defendants’

defenses in the above-captioned Action.




                                                   8
      Case 1:20-cv-07293-GHW Document 75-1 Filed 03/22/21 Page 10 of 12




DOCUMENT REQUEST NO. 3:

       All documents and communications concerning any of the events concerning or relating to

Plaintiff’s above-captioned Action, by, among, and between the Isley Defendants, on the one hand,

and the following Persons, on the other hand:

              (i)     Plaintiff;

              (ii)    Reservoir Media Management, Inc. (“Reservoir”);

              (iii)   EMI Music Publishing, Ltd. (“EMI”);

              (iv)    Shukat Arrow Hafer & Herbsman LLP (“Shukat”), including but not limited

                      to, Michael Frisch, Esq., and Jonas Herbson, Esq.;

              (v)     Brian D. Caplan, Esq.;

              (vi)    Lisa Alter, Esq.;

              (vii)   Donald Zakarian, Esq.;

              (viii) Allen Grubman, Esq.;

              (ix)    Sony ATV;

              (x)     Any and all prospective and potential buyers of the Isley Defendants
                      Musical Assets. The term “Musical Assets” includes all of the Isley
                      Defendants’ right, title and interest in certain musical compositions and
                      recordings of the Isley Defendants’ songs as set forth in the Engagement
                      Letters (as defined in the Complaint), that were successfully securitized into
                      the Pullman Bonds (as defined in the Complaint);

              (xi)    Any and all Persons that assisted the Isley Defendants regarding
                      financings/asset sale(s) in connection and/ or concerning the Musical
                      Assets; and

              (xii)   Any and all Persons that assisted the Isley Defendants regarding and/ or
                      concerning any of the activities listed in the Engagement Letters (as defined
                      in the Complaint).




                                                9
      Case 1:20-cv-07293-GHW Document 75-1 Filed 03/22/21 Page 11 of 12




DOCUMENT REQUEST NO. 4:

       All documents and communications concerning any of the events concerning or relating to

the following:

       (i)       The Engagement Letters (as defined in the Complaint);

       (ii)      EMI Transaction (as defined in the Complaint);

       (iii)     EMI Asset Sale Agreement (as defined in the Complaint);

       (iv)      Reservoir Transaction (as defined in the Complaint); and

       (v)       Reservoir Asset Sale Agreement (as defined in the Complaint).

DOCUMENT REQUEST NO. 5:

       All documents and communications concerning any of the events concerning or relating to

the Isley Defendants relationship with Shukat Hafer & Herbsman LLP (“Shukat”), including but

not limited to, engagement agreement(s) (including metadata), invoices, and payment receipts

documents prepared, developed, or reviewed by Shukat.

DOCUMENT REQUEST NO. 6:

       All documents that are or relate to any communication between you and any person (other

than your attorney), entity, or federal, state, or local agency relating to the allegations in the

Complaint.

DOCUMENT REQUEST NO. 7:

       Documents you obtained from any person relating to the allegations in the Complaint,

including but not limited to any written statements, affidavits, declarations, notes, or sworn

testimony.




                                                10
      Case 1:20-cv-07293-GHW Document 75-1 Filed 03/22/21 Page 12 of 12




DOCUMENT REQUEST NO. 8:

       Documents that are or relate to any social networking or other websites, texting or instant

messaging (IM) platforms, or email accounts by which you shared, posted, requested, solicited, or

exchanged information relating to any of the allegations in the Complaint.

DOCUMENT REQUEST NO. 9:

       Documents evidencing any academic degrees, professional licenses, and/or certifications

you have earned, including without limitation, any securities licenses.

DOCUMENT REQUEST NO. 10:

       All documents you intend to use as exhibits in this case.

DOCUMENT REQUEST NO. 11:

       To the extent not requested above, documents relating to any of the defenses to the

allegations contained in the Complaint.



Dated: New York, New York
       December 22, 2020
                                                     Yours, etc.

                                                     LEVIN EPSTEIN & ASSOCIATES, P.C.

                                                     By:     /s/ Joshua Levin-Epstein
                                                             Joshua Levin-Epstein, Esq.
                                                             420 Lexington Avenue, Suite 2525
                                                             New York, New York 10170
                                                             Tel.: (212) 792-0046
                                                             Attorneys for Plaintiffs
To:
Rhonda H. Wills
rwills@rwillslawfirm.com
Wills Law Firm, PLLC
1776 Yorktown, Suite 570
Houston, TX 77056
Telephone: (713) 528-4455
Attorney for Isley Defendants

                                                11
